DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 10/15/2020, has been received, entered and made of record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior arts Campbell et al. (US 2010/0100505 A1), Crichton (US 2006/0230273 A1), Moore (US 2006/0114481 A1) and Becker et al. (US 6049627 A) disclose a system comprising: a printing device including hardware to form markings on a print medium; a memory resource; and a controller to: receive a print job to form the markings on the print medium; render a page description language of the print job to form the markings.
     However, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that a controller to designate pixels of the determined object type image to form a covert dot pattern on the image; and adjust colors of the designated pixels to form the covert dot pattern on the markings.” 
It follows that claims 2-8 are then inherently allowable for depending on allowable base claim 1.

Referring to claim 9, the closest searched prior arts Campbell et al. (US 2010/0100505 A1), Crichton (US 2006/0230273 A1), Moore (US 2006/0114481 A1) and Becker et al. (US 6049627 A) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a method comprising marking designated pixels of the object type image to form a covert dot pattern; and embedding the covert dot pattern into the designated pixels of the object type image.”
It follows that claims 10-12 are then inherently allowable for depending on allowable base claim 9.

Referring to claim 9, the closest searched prior arts Campbell et al. (US 2010/0100505 A1), Crichton (US 2006/0230273 A1), Moore (US 2006/0114481 A1) and Becker et al. (US 6049627 A) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a non-transitory machine-readable medium storing instructions executable by a processing resource to: designate pixels of the determined object type image to form a covert dot pattern; and convert colors of the designated pixels into a covert dot pattern, wherein the designated pixels are converted into covert dot pattern as the markings are printed
It follows that claims 14-15 are then inherently allowable for depending on allowable base claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675